DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/26/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each cited non-patent literature publication or that portion thereof which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (foreign patent documents and non-patent literature) has not been considered.

Claim Objections
Claim 36 is objected to because of informalities.
Claim 36 recites the phrase:  “the cutout portion of the other polarizing glass”.  It is believed that this phrase was intended to recite:  “the cutout portion of the other polarizing glass sheet”.  It is also believed that the transitional phrase “wherein” may have been inadvertently omitted from Claim 36 such that Claim 36 was intended to recite:  “according to Claim 34, wherein a ratio of an area”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the phrases:  “substantially parallel to one side” and “about 45° with respect to one side”.  However, it is unclear what sides are being referred to by the term “one side”.  For examination, these phrases will be treated as:  “substantially parallel to one side of the first polarizing glass sheet” and “about 45° with respect to one side of the second polarizing glass sheet”, respectively.
Claims 35-47 inherit the deficiencies of Claim 34.
Claim 38 recites the phrase:  “a corner portion of the other polarizing glass sheet being one of apexes”.  However, it is unclear what is being referred to by the term “one of apexes”.  For examination, this phrase will be treated as:  “a corner portion of the other polarizing glass sheet being one of the apexes of the triangular shape”.
Claim 43 recites the phrase:  “formed at a position not including the corner portion”.  However, there is no earlier-recited “corner portion”, thereby rendering this claim unclear as to scope.  For examination, this phrase will be treated as:  “formed at a position not including a
Claim 47 recites the phrase:  “the cutout portion formed in the polarizing glass sheet is utilized for distinguishing”.  However, there are two different polarizing glass sheets, and only the sheet identified as “the other polarizing glass sheet” has the cutout portion.  For examination, this phrase will be treated as:  “the cutout portion formed in the other polarizing glass sheet is utilized for distinguishing”.
The Examiner further notes with regard to Claim 47 that a recitation of what a device, or a component of a device, is “utilized for” does not distinguish from prior art devices which have a similar structure.  For examination, Claim 47 will be treated as:  “the cutout portion formed in the other polarizing glass sheet is capable of being utilized for distinguishing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda, US 2011/0255161 in view of Nakamura, JP 08-094972 A (cited in the IDS of 12/5/2019; citations below are to the English translation provided by Applicant on 12/5/2019, such document also being identified as “JP,08-094972,A(1996)” on the first page and “8-94972” on the pages of the original Japanese document).
Regarding Claim 34, as best understood, Yoneda discloses:  A polarizing glass sheet set for an optical isolator, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first polarizing glass sheet having a rectangular shape and having stretched metal particles dispersed in an aligned manner in a glass matrix (polarizing glass 1 measuring 15 mm square is produced by stretching fine metal particles in an aligned manner in glass preform; paragraphs [0006], [0021]-[0027], [0101], [0177]-[0181], [0189]-[0196] and TABLES 1-4 and FIGS. 2, 3 of Yoneda);
a stretching direction of the metal particles being substantially parallel to one side 
a second polarizing glass sheet having a rectangular shape and having stretched metal particles dispersed in an aligned manner in a glass matrix (polarizing glass 2 cut into a 15-mm square; paragraph [0195] and FIG. 3 of Yoneda);
a stretching direction of the metal particles forming an angle of about 45.degree. with respect to one side (cutting the 15-mm square at an angle of 45.degree. to the stretching direction; paragraph [0195] and FIG. 3 of Yoneda);
wherein any one of the first polarizing glass sheet and the second polarizing glass sheet is free of a cutout portion (Yoneda does not appear to disclose a cutout portion in or on either of the polarizing glasses 1, 2; see, e.g., paragraphs [0006], [0021]-[0027], [0101], [0177]-[0181], [0189]-[0196] and TABLES 1-4 and FIGS. 2, 3 of Yoneda).

Yoneda does not appear to explicitly disclose:  the other polarizing glass sheet comprises at least one cutout portion.
Nakamura is related to Yoneda with respect to polarizing device and especially polarizing device for Faraday rotators.
Nakamura teaches:  the other polarizing glass sheet comprises at least one cutout portion (in a magneto-optical element 15 consisting of two sheets of polarizers 11, 13 varying in polarization direction by 45 degrees from each other, a cut part 16, 17, 18 may be provided in a first polarizer 11, but not provided in a second polarizer 13; see Overview on page 1 and FIGS. 1a, 1b, 1c, 3, 4, 5, 8a, 8b of Nakamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the cut part [cutout portion] of Nakamura for the device of Yoneda because such cut part is useful for identifying the polarization direction of the polarizer, and being able to do so without having to perform an optical measurement, as taught in Overview on page 1 and paragraphs [0008], [0009] of Nakamura.

Regarding Claim 35, Yoneda-Nakamura discloses:  wherein the first polarizing glass sheet and the second polarizing glass sheet have a substantially square shape (15-mm square for both of the polarizing glasses 1, 2; paragraphs [0191], [0195] and FIG. 3 of Yoneda).

Regarding Claim 36, Yoneda-Nakamura does not appear to explicitly disclose:  a ratio of an area of a polarizing glass sheet main portion of the other polarizing glass sheet is 94% or more with respect to an entire area obtained by combining the polarizing glass sheet main portion and the cutout portion of the other polarizing glass.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Nakamura teaches that the layer 11 in which the cut part [cutout portion] is formed is a functioning polarizer 11 in an optical isolator [magneto-optical element] 15 (see, e.g., paragraphs [0010], [0016] and FIGS. 1a, 1b, 1c, 3, 4, 5, 8a, 8b of Nakamura), and thus, to cut out a large portion of such layer would interfere with the function of such polarizing layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the area of the cut part [cutout portion] to a small area of the layer, e.g., 6% or less, in order to avoid affecting the function of the layer as an effective polarizer.

Regarding Claim 37, Yoneda-Nakamura discloses:  wherein the cutout portion and a polarizing glass sheet main portion of the other polarizing glass sheet have a boundary having a straight line shape or a curved shape (a boundary between a main portion of 

Regarding Claim 38, as best understood, Yoneda-Nakamura discloses:  wherein the cutout portion of the other polarizing glass sheet has a triangular shape with a corner portion of the other polarizing glass sheet being one of apexes (the cut part 17 may have a triangular shape with a corner portion of polarizer 11 being one of the apexes of the triangular shape; FIG. 4 of Nakamura).

Regarding Claim 39, Yoneda-Nakamura discloses:  wherein the cutout portion of the other polarizing glass sheet has a rectangular shape that shares at least one side with the other polarizing glass sheet (the cut part 16 may have a rectangular shape that shares at least one side with polarizer 11; FIGS. 3, 4, 5 of Nakamura).

Regarding Claim 40, Yoneda-Nakamura does not appear to explicitly disclose:  wherein the cutout portion of the other polarizing glass sheet has a shape surrounded by two adjacent sides of the other polarizing glass sheet and a curved line connecting points on the two sides.
However, it has been held that mere changes of shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant.  MPEP § 2144.04, Section IV, Subsection B, citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In the present case, Nakamura discloses that the shape of the cut part [cutout portion] is not limited, and illustrates several possible shapes (see FIGS. 3, 4, 5 of Nakamura).  Providing a shape with a curved line connecting adjacent sides of the polarizer layer 11 is merely a change of shape of the cut part [cutout portion] which would not affect the function of the cut 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claim shape because variation of shapes was known in the prior art and such change of shape does not appear to have any particular significance.

Regarding Claim 41, Yoneda-Nakamura discloses:  wherein the cutout portion of the other polarizing glass sheet is formed so as to be positioned in a corner portion of the other polarizing glass sheet (cut part 16, 17, 18 may be positioned in a corner portion of polarizer 11; FIGS. 3, 4, 5 of Nakamura).

Regarding Claim 42, Yoneda-Nakamura discloses:  wherein the cutout portion of the other polarizing glass sheet has an asymmetric shape with respect to a diagonal line of the other polarizing glass sheet, which passes through the cutout portion (cut part 16, 17, 18 may have an asymmetric shape with respect to a diagonal line of polarizer 11 which passes through cut part 16, 17, 18 [e.g., a diagonal line across an upper surface of polarizer 11 going from top-left corner to bottom-right corner, or from top-right corner to bottom-left corner]; FIGS. 3, 4, 5 of Nakamura).

Regarding Claim 43, as best understood, Yoneda-Nakamura discloses:  wherein the cutout portion of the other polarizing glass sheet is formed at a position not including the corner portion of the other polarizing glass sheet (cut part 18 may be formed slightly left of a right-most edge of polarizer 11, and thus is at a position not including a corner portion of polarizer 11; FIG. 5 of Nakamura).

Regarding Claim 44, Yoneda-Nakamura does not appear to explicitly disclose:  wherein the polarizing glass sheet of the other polarizing glass sheet comprises a plurality of cutout portions, and at least two of the plurality of cutout portions have different shapes, dimensions, and/or cutout positions.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In the present case, providing a plurality of cut parts [cutout portions] does not appear to provide any new or unexpected result because such cut parts would still provide the same predictable function of the cut part [cutout portion], i.e., two or more cut parts would still provide the known effect of an indicator of polarization direction without optical measurement, and furthermore, the use of different shapes, dimensions, and positions of such cut part was known in the prior art (see, e.g., Overview on page 1 and paragraphs [0008]-[0011] and FIGS. 3, 4, 5 of Nakamura).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple cutout portions having differing shapes/dimensions/positions in the prior art polarizing layer of such device, because no new or unexpected result would appear to be produced.

Regarding Claim 45, Yoneda-Nakamura discloses:  further comprising a functional film formed on one surface of at least one of the first polarizing glass sheet and the second polarizing glass sheet (magnetic garnet film 3 is sandwiched between polarizing glass sheets 1, 2; paragraphs [0173], [0195] and FIG. 3 of Yoneda).

Regarding Claim 46, Yoneda-Nakamura discloses:  A method of manufacturing an optical element for an optical isolator, the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
a preparation step of preparing the polarizing glass sheet set for an optical isolator of claim 34 and a Faraday rotator (a magnetic garnet film 3 is sandwiched between polarizing glass sheets 1, 2, thereby forming a Faraday rotator for an optical isolator; paragraphs [0077], [0173], [0195], [0225] and FIG. 3 of Yoneda);
a bonding step of bonding the first polarizing glass sheet and the second polarizing glass sheet to each other through intermediation of the Faraday rotator, to thereby manufacture an optical element base material for an optical isolator (a magnetic garnet film 3 is sandwiched between polarizing glass sheets 1, 2, thereby forming a Faraday rotator for an optical isolator; paragraphs [0077], [0173], [0195], [0225] and FIG. 3 of Yoneda); and
a cutting step of cutting the optical element base material for an optical isolator, to thereby provide an optical element for an optical isolator (cutting apparatus cutting the prepared layer stack of polarizers and Faraday rotator into individual magneto-optical elements; paragraphs [0016]-[0020] and FIGS. 1c, 1d, 2 of Nakamura).

Regarding Claim 47, as best understood, Yoneda-Nakamura discloses:  wherein the cutout portion formed in the polarizing glass sheet is utilized for distinguishing between the first polarizing glass sheet and the second polarizing glass sheet (cut part 16, 17, 18 is useful for identifying the polarization direction of the polarizer, and being able to do so without having to perform an optical measurement; Overview on page 1 and paragraphs [0008], [0009] and FIGS. 3, 4, 5 of Nakamura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872